Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 23, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*409Ordered that the judgment is affirmed.
The defendant’s argument that he was prejudiced because of allegedly improper summation remarks by the prosecutor is unpreserved for appellate review (see, People v Heide, 84 NY2d 943; People v Elliot, 151 AD2d 498). In any event, the majority of the prosecutor’s statements were either in response to comments made by defense counsel in his summation (see, People v Galloway, 54 NY2d 396), or they were a fair comment on the evidence (see, People v Ashwal, 39 NY2d 105). To the extent that, any of the prosecutor’s comments constituted error, the Trial Judge acted promptly to remove any prejudicial effect caused thereby (see, People v Ashwal, supra). Moreover, any errors which may have occurred during the prosecutor’s summation were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.